Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 7/6/2020, has been entered. 
Claims 1-2, 4 and 7-23 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 8 is indefinite because it is unclear how a first horizontal distance between a boundary of the first packaging portion and a boundary 
Claim 19 is indefinite because it is unclear if the term “the light-emitting unit” in line 5 is referring to the “light-emitting unit” recited in line 2 of the claim or “the light-emitting unit” recited in line 3 of the claim.  Examiner suggests that the “light-emitting unit” recited in line 3 should be changed to “light-emitting layer” similarly to the Applicant’s claim 13.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9, 15-17, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US Pub. No. 2017/0194400 A1), hereafter referred to as Shim.

As to claim 1, Shim discloses a light-emitting device (fig 3; [0018]), comprising:
a base substrate (fig 3, substrate 100);

a thin film packaging structure (structure comprising 300 and 500) disposed on a side of the light-emitting unit (LED) distal from the base substrate (100);
wherein the thin film packaging structure (structure 500, 300) comprises a packaging film layer (layer comprising 500 and 300) comprising a first packaging portion (300) and a second packaging portion (500), and the first packaging portion (300) and the second packaging portion (500) are arranged in the same layer (portion 300 and 500 are in a same layer but made of different materials just as the Applicant teaches in the current application) and are in contact with each other (portions 300 and 500 are in contact with each other), 
wherein an orthographic projection of the first packaging portion on the base substrate at least partially overlaps an orthographic projection of the light-emitting unit on the base substrate (portion 300 overlaps LED as projected on substrate 100), and an orthographic projection of the second packaging portion on the base substrate (fig 3, projection of portion 500 on substrate 100) at least partially does not overlap the orthographic projection of the light-emitting unit (projection of LED unit 130; specifically, the 
wherein a refractive index of the first packaging portion is less than a refractive index of the second packaging portion ([0060]-[0061]), and the packaging film layer (layer comprising 500 and 300) is configured to enable light emitted by the light-emitting unit to leave from a light emitting surface of the light-emitting device by refraction ([0060]-[0061]). 

As to claim 2, Shim discloses the light-emitting device according to claim 1 (paragraphs above),
wherein the packaging film layer (layer comprising 500 and 300) is a packaging film layer, most proximal to the light-emitting unit, of the thin film packaging structure (thin film packaging structure is only considered to be made up of 300 and 500 in a single layer and thus the single layer is closest to the LED unit). 

As to claim 4, Shim discloses the light-emitting device according to claim 1 (paragraphs above),


As to claim 9, Shim discloses the light-emitting device according to claim 1 (paragraphs above),
wherein the base substrate (fig 3, 100) is provided with a packaging region (region shown in figure 3), the orthographic projection of the light-emitting unit on the base substrate falls within the packaging region (LED region shown), the orthographic projection of the first packaging portion (300) on the base substrate (100) completely covers an orthographic projection of the light-emitting unit (130) on the base substrate (100), and the orthographic projection of the second packaging portion (500) on the base substrate (100) covers a region in the packaging region other than a region where the orthographic projection of the first packaging portion on the base substrate is disposed (portion 500 includes portion outside of projection of 300). 

As to claim 15, Shim discloses the light-emitting device according to claim 1 (paragraphs above),

a definition layer (120), the defining layer (120) being provided with a light-emitting opening (opening filled with emitting layer 130), and the light-emitting unit being disposed in the light-emitting opening (fig 3 and [0040]) 

As to claim 16, Shim discloses a method for manufacturing a light-emitting device (fig 3 and [0046]), comprising:
providing a base substrate (100);
forming a light-emitting unit (130) on the base substrate (100);
forming a thin film packaging structure (300, 500) on a side of the light-emitting unit distal from the substrate (100), wherein the thin film packaging structure comprises a packaging film layer (300, 500) comprising a first packaging portion (300) and a second packaging portion (500), and the first packaging portion (300) and the second packaging portion (500) are arranged in the same layer and are in contact with each other (300 and 500 contact each other in the same layer),
wherein an orthographic projection of the first packaging portion on the base substrate at least partially overlaps an orthographic projection of the light-emitting unit on the base substrate (portion 300 overlaps LED as 
wherein a refractive index of the first packaging portion is less than a refractive index of the second packaging portion ([0060]-[0061]), and the packaging film layer (layer comprising 500 and 300) is configured to enable light emitted by the light-emitting unit to leave from a light emitting surface of the light-emitting device by refraction ([0060]-[0061]). 

As to claim 17, Shim discloses the method according to claim 16 (paragraphs above),
wherein forming the thin film packaging structure (300, 500) on the side, distal from the base substrate (100), of the light-emitting unit (130) comprises:
forming the first packaging portion (300) on the side, distal from the base substrate (100), of the light-emitting unit (130);

forming an organic layer (200, 210; [0051]-[0052] and [0041]) on the side, distal from the light-emitting unit (130), of the packaging film layer (300,500). 

 As to claim 22, Shim discloses the method according to claim 16 (paragraphs above),
forming a defining layer (120), wherein the defining layer (120) is provided with a light-emitting opening (opening for 130), and the light-emitting unit is disposed in the light-emitting opening (130 in opening of 120). 

As to claim 23 Shim discloses a display device ([0018] and [0020]), comprising the light-emitting device as defined in claim 1 (paragraphs above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 11, 13, 14 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Huangfu et al. (US Pub. No. 2016/0359142 A1), hereafter referred to as Huangfu.

As to claim 10, Shim discloses the light-emitting device according to claim 1 (paragraphs above).
Shim does not disclose wherein the light-emitting device further comprises:
a reflective layer surrounding the light-emitting unit, an included angle being defined between a reflective surface of the reflective layer and a substrate surface of the base substrate. 
Nonetheless, Huangfu discloses wherein a light-emitting device further comprises: a reflective layer surrounding the light-emitting unit, an included angle being defined between a reflective surface of the reflective layer and a substrate surface of the base substrate (fig 1, reflective assembly shown reflecting light 21 and described in [0066]-[0069]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the reflective assembly of Huangfu in the display of Shim since this will increase the light emission 

As to claim 11, Shim in view of Huangfu disclose the light-emitting device according to claim 10 (paragraphs above). 
Huangfu further discloses wherein the base substrate is provided with a packaging region, an orthographic projection of the light-emitting unit on the base substrate and an orthographic projection of the reflective layer on the base substrate fall within the packaging region (fig 1, reflective layer 63 and LED 42), and Shim further discloses the orthographic projection of the first packaging portion (300) on the base substrate (100) completely covers the orthographic projection of the light-emitting unit (130) on the base substrate (100) and the orthographic projection of the second packaging portion (500) on the base substrate covers a region in the packaging region other than a region where the orthographic projection of the first packaging portion on the base is disposed (portion 500 includes portion outside of projection of 300). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the first packaging 

As to claim 13, Shim in view of Huangfu disclose the light-emitting device according to claim 10 (paragraphs above). 
Shim further discloses wherein the light-emitting unit comprises a first electrode (110), a light-emitting layer (130), and a second electrode (140) which are sequentially superimposed in a direction going distally from the base substrate (100), and Huangfu further discloses the reflective layer (fig 1, layer 63) being arranged to surround a first electrode (41). 

As to claim 14, Shim in view of Huangfu disclose the light-emitting device according to claim 13 (paragraphs above).
Huangfu further discloses wherein the light-emitting device further comprises:
a planarization layer (3), the planarization layer (3) being provided with a groove (62), and the reflective layer (63) being arranged on a side wall of the groove (62). 

As to claim 18, Shim discloses the method according to claim 16 (paragraphs above).
Shim does not disclose forming a reflective layer surrounding the light-emitting unit, an included angle being defined between a reflective surface of the reflective layer and a substrate surface of the base substrate. 
Nonetheless, Huangfu discloses wherein forming a light-emitting device further comprises: forming a reflective layer surrounding the light-emitting unit, an included angle being defined between a reflective surface of the reflective layer and a substrate surface of the base substrate (fig 1, reflective assembly shown reflecting light 21 and described in [0066]-[0069]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the reflective assembly of Huangfu in the display of Shim since this will increase the light emission efficiency of the organic light emitting unit by allowing the light that would otherwise be lost into the pixel defining layer to be directed outside of the display.  

As to claim 19, Shim in view of Huangfu disclose the method according to claim 18 (paragraphs above). 

forming a first electrode (110), a light-emitting unit (130), and a second electrode (140) which are sequentially superimposed on the base substrate (100); and 
Huangfu further discloses forming the reflective layer (63) surrounding a light emitting unit (42) comprises:
forming a reflective layer (63) surrounding a first electrode (41). 

As to claim 20, Shim in view of Huangfu disclose the method according to claim 19 (paragraphs above).
Huangfu further discloses wherein the reflective layer and the first electrode are formed simultaneously (fig 6b, 41’’ and 63’’; [0078]). 

As to claim 21, Shim in view of Huangfu disclose the method according to claim 19 (paragraphs above).
Huangfu further discloses wherein before forming the reflective layer (63) surrounding the first electrode (41), the method further comprises:
forming a planarization layer (3) on the base substrate (1), wherein the planarization layer is provided with a groove (62); and 

forming the reflective layer (63) surrounding the first electrode (41) on a side wall of the groove (62). 

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest wherein the thin film packaging structure comprises inorganic layers and organic layers which are alternately superimposed along a direction going distally from the light-emitting unit; and in the thin film packaging structure, a packaging film layer most proximal to the light-emitting unit and a packaging film layer most distal from the light-emitting unit are inorganic layers, and the packaging film layer is an inorganic layer most proximal to the light-emitting unit, as recited in claim 7; or wherein a second horizontal distance between a boundary of the first packaging portion and a boundary of the reflective surface of the reflective layer is in a range of about 1 microns to 4 microns, .

Pertinent Art
US 2021/0184179; 2020/0266390; 2018/0301665; 2016/0087245; 2015/0228700; and 8921840 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/18/2022